PER CURIAM
Defendant appeals a judgment convicting him of felon in possession of a firearm, ORS 166.270, and unlawful possession of methamphetamine, ORS 475.894. He assigns error to the trial court’s denial of his motion to suppress evidence, arguing that the police search of his camp trailer exceeded the scope of the search warrant under which the police conducted their search.1 The state concedes the error, acknowledging that the affidavit supporting the search warrant failed to “establish a nexus between the objects sought and the place to be searched.” State v. Tidyman, 54 Or App 640, 643-44, 635 P2d 1355 (1981), rev den, 292 Or 722 (1982); see State v. Thibodeaux, 173 Or App 353, 357, 22 P3d 248 (2001) (“When * * * the building or vehicle is owned or occupied by persons other than those suspected of criminal activity, more is required than proximity [to the suspect’s home].”). We agree with the state, accept the state’s concession that the motion to suppress should have been granted, and reverse and remand the judgment.
Reversed and remanded.

 Defendant also raises other assignments of error. Given our disposition, we need not reach those assignments.